It is with a deep sense of humility that I 
ascend this rostrum and bring the greetings and best wishes of the people of 
Sierra Leone as we approach the close of one of the most momentous years in 
our recent history. 
Permit me to convey to you. Sir, warm felicitations on your election to 
the presidency of the General Assembly at its forty-seventh session. Your 
election is a tribute to your country and a testimony to its faith in this 
Organization and all that it stands for. I wish you success in the 
performance of your duties. 

The year 1992 has witnessed the accession to membership of our 
Organization of a record number of States, 13, thus bringing closer the 
attainment of the goal of universality envisaged in the Charter. To all these 
new Members, Sierra Leone extends a warm hand of welcome and friendship, 
feeling sure that together we shall cooperate in forging a new era of peace 
and progress and a better life for all the peoples of the world. 

Since Sierra Leone was admitted as the hundredth Member of this 
Organization some 30 years ago, we have come to regard this Organization as 
the custodian of international peace and security and as a bastion for the 
defence, sovereignty, and territorial integrity of all States, and 
particularly small States such as ours. At the same time, this Organization 
has not failed to deploy yeoman's efforts in solving the many international 
problems of an economic, social, cultural, and humanitarian character which 
continue to plague us. In spite of all that may have been said and done, the 
United Nations in the course of its relatively short history has not only 
contributed to preventing the nightmare of a nuclear war but also made an 
invaluable contribution towards eliminating those other scourges that have 
afflicted mankind since time immemorial and continue to afflict it still. 
Sierra Leone is indeed very grateful for the unstinting all-round support 
it has received from this Organization and its specialized agencies in 
confronting these problems. I wish once again to pay a tribute to all those 
noble men and women who in the name of the United Nations and its agencies 
have participated in the socio-economic development of our country, in the 
eradication of diseases, in caring for the needs of our children and giving 
help and succour to our refugees and displaced persons. Sierra Leone owes a 
debt of gratitude to them all. 
Regrettably, the problems of poverty and underdevelopment have continued 
to have a direct bearing on our country. It is also a matter of regret that, 
despite the assistance received from this Organization over the years. Sierra 
Leone has not registered the necessary economic growth and development that 
should have brought about a fundamental and meaningful improvement in the 
standard of living of its people. The past 24 years have witnessed a decline 
in the socio-economic fabric of our nation, resulting in tremendous hardship 

and suffering for our people. Though the reasons for this are manifold and 
complex, in the case of our country, however, one of the principal causes has 
been a succession of bad Governments that conspired against our people and 
neglected their welfare, and that when not sharing the national wealth among 
themselves conspired with foreign elements to dispose of our natural resources 
at give-away prices, thereby depriving Sierra Leoneans of an improved standard 
of living and reducing them to second-class citizens in their own God-given 
land. 
Amid this nightmarish experience. Sierra Leoneans wondered what really 
had gone wrong with their country, endowed as it is with rich natural and 
human resources alike, a country that was once referred to as the "Athens of 
West Africa", given its rich educational and cultural heritage. Over the last 
24 years. Sierra Leone experienced such a far-reaching decline in its 
socio-economic fabric that the average life expectancy of Sierra Leoneans was 
reduced to a mere 42 years, with one in four children dying before the age of 
five owing to malnutrition and other diseases; with vital surgical operations 
carried out in constant fear of a breakdown of the electricity supply; with 
teachers forced frequently to withdraw their services for non-payment of 
salaries and trying to eke out a living other than by teaching; with the 
capital city itself in perennial darkness for years because the Government had 
failed to make provision for electricity supply. All this led to the 
concomitant and inexorable decline in the national production and the standard 
of living of our fellow countrymen. 
While the external factors contributing to this decline cannot be denied, 
the truth of the matter is that the incompetence and malpractices of the 
previous Government had so permeated all facets of national life that the 
nation was left to drift without any sense of direction. Thus, instead of 

economic development, there was a national slide into poverty and economic 
malaise. It was as if the light had gone out of the nation's life with no 
one in charge to rekindle it. 
As if that were not enough, as members are aware, last year, as a result 
of the civil war which had been raging in Liberia, at a time when Liberians 
had turned against each other, engaging themselves in an orgy of massacre, the 
people of Sierra Leone opened their homes and schools to them and offered them 
sanctuary. In order to end the killings and consequent suffering which they 
had to endure, and in the absence of any semblance of government in that 
country, the States of the sub-region, including Sierra Leone, with great 
reluctance and purely on humanitarian grounds, decided to send a peace-keeping 
force the Economic Community Monitoring Group (ECOMOG) to Liberia to stop 
the carnage and bring the fighting among the various factions to an end. 
It was because Sierra Leone provided a base for the ECOMOG peace-keeping 
force in Liberia that Mr. Charles Taylor and his band of NPFL rebels launched 
a premeditated and unwarranted invasion against our country. This senseless 
act of revenge was also motivated by the fact that Taylor had been denied the 
use of our territory to infiltrate arms and ammunition to prolong the conflict 
in Liberia. Thus, because we allowed our country to be used to bring peace to 
Liberia, we now have a war imposed on us. 
In the course of this act of perfidy, many innocent lives, including 
those of women and children, have been needlessly lost. The national economy 
has been laid to ruin, as no meaningful agricultural and mining activities 
could be undertaken in the areas of rebel activity. The cost of this imposed 
war for Sierra Leone and its people has been incalculable and agonizing. 

As the custodian of international peace and security, this Organization 
cannot sit idly by while a group of armed bandits, let loose as a result of 
the total breakdown of law and order in a neighbouring State, continues to 
engage in a campaign of terror and destabilization of the whole subregion. On 
behalf of the people of Sierra Leone, I strongly appeal to this body for its 
economic, military and diplomatic support to eliminate this cancer once and 
for all. If this is not done, there could be further destabilization and 
insecurity in the whole subregion. The Government and people of Sierra Leone 
expect and deserve such support, especially when facing mortal danger launched 
from without. We hold Charles Taylor responsible for the suffering Sierra 
Leoneans have had to endure as a result of his acts of murder, banditry and 
international lawlessness. 
My country need not have been left so exposed and so unprepared for such 
acts of aggression, our people need not have suffered such an ordeal, if only 
the previous government had taken its responsibilities seriously; if only the 
necessary material and logistical support had been provided for the armed 
forces to repel such aggression. The previous regime again failed to meet 
this challenge. 
Not only did the previous Government breach its social contract with the 
people and neglect their welfare, but it also failed to safeguard the 
territorial integrity of the nation. These factors impelled us, as patriots 
in the armed forces, to intervene in a bloodless takeover on 29 April this 
year and set up the National Provisional Ruling Council (NPRC) to save our 
nation from further catastrophe. Herein lies the legitimacy of our action. 
We intervened because we saw no way out of our affliction, no future to match 
the sacrifice that people had been asked to make over many years. 

In assuming so onerous a responsibility, my colleagues and I had no 
personal ambition to assume power for its own sake. We saw it as our 
patriotic duty to take bold and forthright action to save our beloved country 
from the political, economic, social and moral decline that had overwhelmed 
it. As patriots, we felt we could not stand idly by and watch the total 
collapse of our nation. We had to act to put our country back on the road of 
socio-economic development and to restore its moral fibre. 
Ours was a very popular move, a case of unrepentant patriotism, as 
evidenced by the mass support we received then and continue to receive today. 
By our action, our fellow citizens have once more found strength and 
inspiration. Once more, the light in them has begun to glow and the fire to 
be rekindled. 
Notwithstanding such popular approval and the efforts we have exerted to 
rehabilitate and reconstruct the socio-economic fabric of our nation, let me 
declare from this rostrum that the government of the National Ruling 
Provisional Council has not come to stay in power. In the several decrees and 
proclamations issued since we assumed management of the affairs of the nation, 
we made our intentions and objectives quite clear. They remain the same: 
first, to bring to an end the rebel war imposed on our country and to 
rehabilitate the devastated war areas; secondly, to put our country's 
beleaguered economy on a sound and solid foundation; thirdly, to take all 
measures necessary for the recovery of all financial resources lawfully 
belonging to the Government; and finally, to relaunch the democratic process 
on a just, fair and lasting basis. 
With regard to the Liberian rebel invasion, my Government is employing 
all the resources at its disposal to ensure that our gallant soldiers, who are 

defending the nation at the war front, carry out their duties in the proper 
spirit and atmosphere. Not only are the proper logistics being provided for 
them, but their material welfare is being assured as well. 
But alas, against a weak economy such as ours and facing an aggressor 
that receives armed support from a country in our continent, which sees it as 
its mission to carry out revolutionary warfare and create instability in the 
various regions of our continent and beyond in the name of revolutionary 
ideals, my country should not be left alone to face such foreign onslaught. 
Hence my plea to this Organization for the necessary military, economic and 
diplomatic support to repel the invaders. 
The war has continued to attract attention at international gatherings. 
At the recent summit of Economic Community of West African States (ECOWAS) 
held at Dakar, for example, a far-reaching communique was adopted by the Heads 
of State which, among other things, gave Charles Taylor and his fellow rebels 
one month to fully comply with the Yamoussoukro Agreement, which includes, as 
an important element, the creation of a buffer zone between Liberia and Sierra 
Leone. Failing such compliance, all countries of the subregion would be 
required to impose sanctions against him and his armed bandits. We call upon 
the international community to lend full support to the efforts of ECOWAS and 
the Organization of African Unity (OAU) to bring these senseless and reckless 
acts of banditry to a speedy conclusion. 
On the question of the rehabilitation of areas devastated by the war, my 
Government has adopted definitive measures that will be put into place as soon 
as peace returns to those areas. In this connection, a National 
Rehabilitation Committee has been set up to oversee this particular matter. 

It is for us a source of comfort that the international community stands ready 
to support us with a rehabilitation exercise as soon as the right atmosphere 
prevails. 
 
In so far as the second objective, regarding the revitalization of our 
sick and battered economy, is concerned, my Government has continued to be 
guided by the understanding reached with the World Bank and the International 
Monetary Fund. My Government has demonstrated its determination to keep the 
International Monetary Fund programme on course. The new 1992-1993 budget, 
which was recently adopted, was framed with this particular aim in view. The 
signs are that we shall succeed. A dynamic programme for the collection of 
Government taxes and dues has been launched by the Department of Finance, and 
weekly as well as monthly revenue returns show that effective work is now 
going on to harness all financial resources due the Government. The 
Department of Trade and the Armed Forces have taken effective steps to ensure 
that our basic commodities are not taken out of the country illegally, a 
practice which was rampant in the past. 
Naturally the undertakings subscribed to by our Government have not been 
easy to implement in view of the weak nature of the economy and the suffering 
it imposes on our people. Nevertheless, the National Provisional Ruling 
Council Government is determined to see the programme through because of its 
awareness that only by succeeding in this difficult endeavour can we hope to 
achieve meaningful economic salvation and progress in the near future. 
On the objective relating to the relaunching of the democratic process in 
Sierra Leone, the National Provisional Ruling Council firmly believes that a 
democratic system of government can operate only within certain parameters 
which, if absent, will abort that process sooner or later. When the National 
Provisional Ruling Council assumed the reins of government it also inherited 
an unresponsive bureaucracy which had aided and abetted the political system 
that had ruined the socio-economic fabric of our society. The National 

Provisional Ruling Council Government therefore found it necessary as a first 
step to embark on a cleaning-up exercise to provide the basis for building a 
sustainable democratic system. For reasons of national security, some people 
have had to be taken into protective custody while they are, naturally, being 
investigated. All such persons are being well treated and investigated in 
accordance with internationally accepted standards. They have been allowed 
access to their lawyers. The International Committee of the Red Cross and 
Amnesty International have been allowed to make regular visits. Recently, 18 
Liberian nationals who had been detained for alleged rebel activities were 
released. 
The various commissions of inquiry set up to investigate the detainees, 
among others, have remained impartial. Those found innocent will immediately 
be released while those with cases to answer will face an open and impartial 
trial. 
I wish to reiterate here that the National Provisional Ruling Council 
Government is committed to the rule of law and to the fundamental human rights 
and freedoms of the individual. 
As an indication of our commitment to the democratic process, the 
National Provisional Ruling Council has established an advisory council made 
up of eminent citizens from various walks of life and of proven integrity to 
advise the Government on the restoration of the democratic process. The 
principal task of that council will be to work out the modalities for 
returning the country to genuine multiparty democracy in the light of our 
national experience and within the shortest time possible. 

Since assuming office four months ago the National Provisional Ruling 
Council has brought about a completely new framework and spirit within which 
affairs of State and Government are conducted. In the first place, a new 
drive has been launched to generate total commitment, dedication and 
efficiency on the part of all Government and State functionaries. Sierra 
Leoneans generally are being made aware that they should see themselves as 
first-class citizens in their own country and that the potential of their 
country, in terms of economic and natural resources, can be harnessed to the 
full only by hard work, honesty and dedication on their part. We have 
attempted to liberate Sierra Leoneans from shame, restore their vision of what 
our country should be and enable every citizen to enjoy the fruits of his or 
her labour. 
In spite of our youth we believe we have demonstrated that capacity for 
leadership, that concern for our nation's welfare that previous Governments 
had failed to provide our country in the past 24 years. The youthfulness of 
the National Provisional Ruling Council Government should therefore not be 
held against us or made a reason for not extending economic assistance to our 
country. After a long period of darkness and neglect, the men, women and 
children of Sierra Leone deserve the support of the international community. 
We in Sierra Leone continue to view with dismay the unfavourable 
international economic environment. The continuing denial of access to a 
greater market share for our exports, the gradual decline in export earnings 
and the continuing inability to meet the target for official development 
assistance, not to mention the shortfall in real terms of such assistance, 
coupled with the high percentage of our gross domestic product diverted to 
debt-servicing. Each year it has been reported that the countries of 

sub-Saharan Africa struggle to pay about one third of the interest due on 
their debt of $150 billion; the rest is added to the rising mountain of debt 
under which the hope of the continent lies buried. The fact of the matter is 
that even the small portion of the interest which developing countries such as 
mine manage to pay is absorbing one quarter of all our export earnings and 
costing us each year more than our total expenditure on the health and 
education of our peoples. It is in the light of this that the conclusion has 
been drawn that all our efforts at socio-economic development will come to 
naught unless and until effective measures are taken to address the African 
debt problem, which is now an unbearable burden. 
While Sierra Leone continues to welcome the various initiatives that have 
been proposed, including those first put forward by Prime Minister Major of 
the United Kingdom and since developed into the Trinidad terms, and to pay 
tribute to those creditor countries that considered it necessary to cancel 
some of our debts, it is the widely held view, after careful study, that the 
present initiatives cannot be even remotely effective in achieving the 
objective of relieving debt burdens sufficiently for African countries to have 
a reasonable chance of successfully achieving structural adjustment, recovery 
or growth in the foreseeable future. It therefore remains our firm conviction 
that our plea for debt relief is both compelling and humane and hence must be 
answered. 

For many developing countries especially the least developed, like 
Sierra Leone - negative growth has become an all-too-familiar feature of 
economic performance, with three-digit inflation among its worst features. 
Simply put, this is not a situation that can be sustained indefinitely. 
Invariably, the greater the stresses many of our countries are called upon to 
bear, the less likely it becomes for the world economy to assume its own 
steady growth. While the interdependence of the global economy cannot be 
over-emphasized, the fact remains that in a global recession the pain is all 
the greater for countries such as mine. 
It is primarily for this reason that we hope that the New Agenda for the 
Development of Africa in the 1990s, adopted by the Assembly last year, will 
attract a much greater degree of response and support than did its 
predecessor, the United Nations Programme of Action for African Economic 
Recovery and Development 1986-1990. The innovative and more positive approach 
that the New Agenda offers should be seized by the international community to 
arrest and reverse the downward trend that the severity of the many economic 
and human crises has inflicted on African development. We cannot afford one 
more failure in this enterprise. 
Serious as our domestic preoccupations are, we shall be remiss if we fail 
to see events taking place elsewhere as important. It is in this vein that we 
must once again register our deep concern over the bloody violence that in 
recent months has been visited on the people of South Africa. The massacres 
in Boipatong and, even more recently, in Ciskei have today become a metaphor 
for the struggle against apartheid - just as Soweto was decades ago. How many 
more lives have to be lost, how many more families must taste the bitter fruit 
of violence, before the South African Government realizes that the campaign of 

terror being waged by its agents merely increases the scepticism over its real 
intentions? 
If the South African Government is to continue to receive the cautious 
approval of the international community for its agenda of political reform of 
its society, it must demonstrate good faith by arresting the descent into 
anarchy and bringing the perpetrators of the violence to justice. Denials can 
no longer be seen as allaying the fears of those who fervently wish to see 
change come by peaceful means. 
Sierra Leone therefore supported the decision of the Organization of 
African Unity Summit to bring the matter once again before the Security 
Council. We welcome the decision of the Council and commend the 
Secretary-General for dispatching observers to South Africa. This 
demonstrated the international community's continued concern over South 
Africa, and it is our hope that the mission will help to bring a halt to the 
violence and will facilitate resumption of the talks aimed at a peaceful 
solution of the problem. 
Southern Africa continues to be plagued by conflict, and the human cost 
is a grim reminder of how much more needs to be done to bring hope to the 
lives of the peoples of the subregion, especially those of Mozambique. Too 
many years of conflict have done little but ravage the country and leave the 
people with not much to hope for. Lately, with the proposed ceasefire 
agreement, there have been some hopeful signs. We commend the role played by 
various statesmen .in bringing this about, and we believe that the United 
Nations should bring its experience to bear in this final phase of the 
conflict. Now that a solution to the conflict is in sight, it is our hope 
that the world community will increase its humanitarian assistance to 
Mozambique, in view of the famine that threatens the population. 

With preparations under way in Angola for elections leading to a national 
government, it is our hope that peace will once again reign in that war-torn 
brotherly country. 
Somalia today has the makings of a great tragedy. With the raging of 
war, and the consequent massive outflow of refugees from that country, it is 
essential that the international community respond much more urgently and 
vigorously to this catastrophe. We cannot afford to sit by and watch the 
people of Somalia descend into a quagmire of death and destruction. From this 
tribune Sierra Leone calls on the Somali leaders to stop the war a war that 
has caused so much suffering to their people end the national suicide and 
embark on a process of negotiation and reconciliation. We should like to 
express our appreciation to the Secretary-General for bringing this tragedy to 
the attention of the international community. 
The plight of the southern Sudanese people, though perhaps less visible 
and less reported, is no less tragic than that of the people of Somalia. As a 
result of a long-running civil war, millions of Sudanese are today languishing 
and facing a slow and painful death through neglect and famine and because of 
military siege. Given the perils and immense suffering facing them, we call 
on this Organization to intensify its humanitarian-assistance efforts and its 
efforts to find a durable solution to the civil war now going on in that 
brotherly country. The peoples of Somalia and Sudan require all the support 
of this Organization, and, indeed, of the international community as a whole, 
in this their hour of national tragedy. 
The current Middle East negotiations have renewed our confidence that 
there will be peace in that volatile region. We allow ourselves to hope that 
in the peace talks now taking place all the parties - Israelis, Palestinians 
 
through their chosen representatives, Syrians, Jordanians and Lebanese will 
work conscientiously and in good faith towards a resolution of decades of 
suspicion and conflict. 
What the world continues to witness in the former Yugoslavia defies human 
comprehension. The gravity and consequences of that war are reminiscent of 
conduct that the world had wished was only a memory. As the war continues to 
unfold, we may once again be facing, in an insidious form, the dread effects 
of racism in the former Yugoslavia, euphemistically described as "ethnic 
cleansing". This time should be different. We are concerned over the 
situation in Bosnia and Herzegovina. The world cannot afford to be silent 
over what may become yet another sad chapter in its history. The ongoing 
efforts to bring that conflict to a speedy conclusion and save innocent lives 
must be intensified. We call upon all the peoples of the former Yugoslavia 
peoples we so much respected and admired to hearken to our plea, to bury the 
hatchet and try to live in peace once more. 

In other areas of the world, the guns of war have fallen silent and 
peace is being given a chance. In Cambodia and Angola there is renewed 
expectation and hope that peace will endure. To all these peoples, we in 
Sierra Leone extend our best wishes and urge them not to be distracted from 
the path of peaceful solution upon which they have embarked. 
When I started my address to the Assembly, I referred to this year as 
being a momentous one. Few years have been as auspicious as this one. The 
United Nations Conference on Environment and Development held at 
Rio de Janeiro this year provided us with a renewed opportunity to demonstrate 
our respect for the environment and ensure that our efforts at socio-economic 
development and the elimination of poverty should not be at the expense of the 
environment. Hence, Sierra Leone welcomes and supports the call for 
sustainable development of the environment. 
Also in the course of this momentous year we have observed a renewal of 
faith in the United Nations as mankind's best hope for peace, security and 
progress. Nowhere was this more visible than at the summit meeting of the 
Security Council held on 31 January. We saw life breathed into a dormant 
concept, a blueprint take shape, and the first steps of a long-delayed journey 
charted. For over four decades the Organization has wrestled with itself, 
torn between competing ideologies, becoming a helpless spectator to conflicts 
across the globe, paralysed with the cold-war neurosis. Our collective 
actions during this period seldom bore resemblance to the vision of the 
Charter, embracing, as they often did, more an inclination towards the veto 
than inspirations by altruistic considerations. 

Looking back, many will say we came through a crippling ritual sorely 
testing the Organization's capacity for promoting conflict resolution, social 
progress and better standards of living, while undermining our own faith in 
the efficacy of multilateralism. History may yet treat us kindly if we seize 
this sense of moment, seeing it as one more opportunity for all of us to give 
birth to the dream of the Charter. 
As the Secretary-General observes in his report, "An Agenda for Peace": 
"The manifest desire of the membership to work together is a new 
source of strength in our common endeavour." (A/47/277, para. 6) 
Indeed, the road ahead may be a demanding one, replete with pitfalls, 
challenging the emerging metamorphosis while enticing us to return to the 
mentality of the past. We must therefore be driven by a focused determination 
to broaden our horizon of cooperation, acting in a manner consistent with the 
Charter, thus ensuring that the peoples of the world inherit the common ends 
envisaged by the Charter. 
In closing, I should like, on behalf of my delegation and on my own 
account, to pay a tribute to our Secretary-General who, since his election, 
has left no stone unturned in exerting himself to find peaceful solutions to 
the many problems facing our world today. We recall our first encounter with 
the Secretary-General earlier this year in Dakar during the summit meeting of 
the Organization of African Unity (OAU) when we came to appreciate his wise 
counsel, which we took to heart. He has been reported to be a man who was 
born to be Secretary-General. By his leadership and other qualities he has 
justified the confidence which we in Africa first reposed in him and which the 
rest of the international community later endorsed. We wish him continued 
success in his mission. 

Finally, I should like once again to appeal through you, Mr. President, 
to the international community for their understanding. Our intervention of 
29 April was prompted by the highest of motives the salvation of our 
nation. Like most of the representatives in the Assembly, we are committed to 
the democratic process and to the fundamental human rights of our fellow 
citizens. We also happen to believe in good governance, that political power 
must be exercised responsibly and in the interest of those for whom it is held 
in trust. This is our credo. We therefore appeal to the international 
community to give us a chance, to enable us to plot a new course for our 
nation and its people, to lay a solid foundation for a genuine democratic 
process and to put in place a realistic programme of economic recovery and 
survival. 
